PERRY, Judge
(concurring):
The law requires that an interview be terminated upon the request of an accused to consult with counsel. Miranda v. Arizona, 384 U.S. 436, 86 S.Ct. 1602, 16 L.Ed.2d 694 (1966); United States v. Tempia, 16 U.S.C.M.A. 629, 37 C.M.R. 249 (1967). To permit the subsequent renewal of that interview without assuring that the accused has in fact consulted with an attorney and does not desire the presence of that attorney during the further interrogation, renders the fundamental right vulnerable to sabotage. Therefore, if the rights conferred by Articles 27 and 31, Uniform Code of Military Justice, 10 U.S.C. §§ 827 and 831, are to have meaning, I am of the opinion that once an accused requests counsel during an interview by a law enforcement agent and the interview is terminated therefor, subsequent renewal of that interview is not permissible without the presence of counsel unless properly waived.1 Waiver by the accused of the right to counsel at the subsequent session in this case is not at issue.

. Naturally, if the interviewing agent does ascertain that the suspect or accused has seen an attorney, the agent is required to give counsel notice of the renewal of the interview. United States v. Lowry, 2 M.J. 55 (C.M.A.1976); United States v. McOmber, 1 M.J. 380 (C.M.A. 1976).